Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hollie, J.), rendered November 14, 2006, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of robbery in the second degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY8d 633 [2006]).
*1096The defendant’s challenge to the Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]) is without merit. The trial court properly balanced the probative value of the evidence against the danger of prejudice (id.). That prior convictions were remote in time did not automatically bar cross-examination of the defendant with respect thereto (see People v Walker, 83 NY2d 455, 459 [1994]). Additionally, the mere fact that some of the prior convictions into which inquiry was to be permitted were similar to the crime charged did not demand their exclusion (see People v Hayes, 97 NY2d 203 [2002]; People v Fotiou, 39 AD3d 877, 878 [2007]). Mastro, J.P., Rivera, Dickerson and Leventhal, JJ., concur.